Appeal from a judgment of the Ontario County Court (Craig J. Doran, J), rendered November 26, 2002. The judgment convicted defendant, upon his plea of guilty, of course of sexual conduct against a child in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Contrary to the contention of defendant, his waiver of the right to appeal was effective, even though it was not in writing (see People v Willis, 2 AD3d 1322 [2003]). We conclude that defendant knowingly, intelligently and voluntarily waived his right to appeal, and none of defendant’s remaining contentions survive that waiver. Present—Green, J.E, Wisner, Scudder, Gorski and Lawton, JJ.